02-12-252-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00252-CV
 
 



Patriot Residential Management Services, LLC


 


APPELLANT




 
V.
 




Carlos Lazo d/b/a Maxwell Finish Co.


 


APPELLEE



 
 
------------
 
FROM County
Court at Law No. 2 OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On January
10, 2013, we notified appellant that their brief had not been filed as required
by Texas Rule of Appellate Procedure 38.6(a).  See Tex. R. App. P.
38.6(a).  We stated we could dismiss the appeal for want of prosecution unless
appellant or any party desiring to continue this appeal filed with the court
within ten days a response showing grounds for continuing the appeal.  See
Tex. R. App. P. 42.3.  We have not received a response showing grounds for
continuing the appeal.
Because
appellant's brief has not been filed, we dismiss the
appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.
 
 
PER CURIAM
 
PANEL: 
DAUPHINOT, GARDNER and WALKER, JJ.
 
DELIVERED: 
February 14, 2013 




 




[1]See Tex. R. App. P. 47.4.